Citation Nr: 0318177	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for right 
knee disability and left knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by which 
the RO denied service connection for right and left knee 
disabilities.  


FINDINGS OF FACT

1.  By rating decisions dated in February 1996 and December 
1996, the RO denied claims of service connection for right 
knee disability and left knee disability; the veteran did not 
appeal those denials.  

2.  The evidence received since the December 1996 denial is 
not cumulative of evidence already in the record, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSION OF LAW

New and material evidence sufficient to reopen previously 
denied claims of service connection for right knee disability 
and left knee disability has been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied claims of service connection for right knee 
disability and left knee disability in February 1996 and 
December 1996 rating decisions.  The veteran was notified of 
these actions and of his appellate rights, but did not 
perfect an appeal.  In this regard, the Board acknowledges 
that the veteran submitted a VA Form 21-4138 dated in August 
1996 withdrawing a nonservice connected pension appeal and 
relating a desire to pursue and continue his claim of service 
connection for knee disability.  However, such language 
cannot reasonably be construed as an expression of 
dissatisfaction or disagreement with the February 1996 
determination and a desire to contest the result.  38 C.F.R. 
§ 20.201 (1996).  Consequently, it does not constitute a 
Notice of Disagreement.  Id.  The February 1996 and December 
1996 decisions are therefore final and the Board can now 
consider the merits of the present claims on these issues, 
only if "new and material evidence" has been submitted 
since the time of the prior final adjudication.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  The 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo depends upon whether new and material 
evidence has been received.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Id.  Further analysis beyond that question is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a) (2001), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, supra.  (The definition 
of "new and material evidence" was changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156).  The veteran's claim was filed before 
August 29, 2001.)  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, the RO denied service connection for right 
knee disability and left knee disability in rating decisions 
dated in February and December 1996.  The basis of these 
decisions was the absence of evidence showing that the 
claimed conditions were related to service.  The evidence of 
record at the time of the December 1996 rating decision 
included the veteran's contentions, service medical records, 
treatment records, medical statements, and a VA examination 
report.  

The veteran contended that he injured his knees playing on a 
football team during service.  Service medical records are 
unremarkable for treatment of knee injuries.  VA treatment 
records show a diagnosis of degenerative joint disease in 
September 1995.  The first treatment after service is shown 
to be in September 1976.  Private treatment records show 
treatment at that time after the veteran slipped while 
pushing a large container and apparently struck his left knee 
on the inside just below the knee joint.  In December 1976, 
an arthrotomy was performed.  This revealed a torn medial 
meniscus and chondromalacia patella in the left knee.  
Private treatment records reflect that the veteran sought 
treatment in April 1990 after he lifted some heavy equipment 
at work and sustained an injury to his right knee of a 
twisting nature resulting in pain and discomfort along the 
medial aspect of the knee.  In June 1990, an arthroscopy was 
conducted on the right knee, resulting in a diagnosis of a 
tear of the posterior horn of the medial meniscus.  

A letter from an examiner at the Newton Medical Group dated 
in June 1996 shows that the veteran reported experiencing no 
symptoms in the right knee prior to a September 1995 injury 
from carrying tarps from a truck to a ladder, and up a 
ladder.  The report notes a history of injury to the left 
knee while playing football in service.  The examiner 
diagnosed patellofemoral joint dysfunction in the right knee 
secondary to relative overload, patellofemoral joint 
dysfunction of the left knee secondary to joint overload, and 
medial compartment degeneration in the left knee secondary to 
pre-existing degenerative changes following prior injury with 
arthrotomy and medial meniscectomy.  Apparently, based on 
this history the examiner reported a nonindustrial type of 
injury to the left knee while playing football with the 
Marines and sustained a medial meniscus tear.  The examiner 
related that after arthroscopy the left knee did well for a 
time with pain developing prior to the September 1995 
incident.  As to causation, the examiner related that the 
right knee disability was attributable to the industrial 
injury on September 1995.  As to the left knee, the examiner 
opined that the veteran more probably than not had a 
disability precluding heavy lifting prior to the September 
1995 injury.  

Finally, the evidence of record in December 1996 included the 
report of a VA examination conducted in April 1996 with x-ray 
reports showing no abnormalities or degenerative joint 
disease.  

After the December 1996 rating decision, evidence was added 
to the record including service records, additional treatment 
records, a hearing transcript, Social Security Administration 
documents, and a VA examination report.  

Service records added to the file include the NAVMC 118 
prepared in February 1966.  This notes a civilian education 
including one-half year at a college or university ending in 
1966.  Special qualifications were noted to include football, 
track, three years football and 1-year college.  VA 
outpatient treatment records include an October 1996 x-ray 
report relating an impression of osteoarthritis in the medial 
compartment of the left knee.  A progress note dated in 
December 1999 notes that the veteran's knee problems could 
have been from football injuries.  VA x-ray report dated in 
April 2000 shows an impression of degenerative joint disease 
in both knees.  A letter received in December 2002 reflects 
that a VA nurse practitioner provided the veteran care for 
the previous two years and that the veteran has degenerative 
joint disease from past activities and injuries.  

The transcript of the December 1999 RO hearing presents the 
veteran's testimony that he played football at Quantico while 
in military service and that his knees ached constantly.  He 
stated that he had a sharp pain in the knee one time, and 
that the only serious problem he had was when he injured his 
back and was paralyzed for a couple days.  The veteran 
related that they had a medical officer with the football 
team who used to give them cortisone shots and so they were 
not treated at the base hospital.  The veteran says he had 
cortisone shots by the team doctor in his left knee.  The 
veteran reported that in 1990 a hot tub fell on his right 
knee causing a compression injury.  

Private medical records reflect treatment for a laceration to 
the anterior portion of the patella and the tibial tubercle 
when he fell a height of about five feet to the surface of a 
trailer bed.  The diagnosis was degenerative joint disease in 
the left knee and loose body meniscal tear or possible loose 
chondral flap.   

The Board finds the evidence associated with the file since 
the December 1996 decision is new under 38 C.F.R. § 3.156.  
At the time of the decision there were no opinions in the 
record relating the present knee problems to anything that 
occurred in the service.  While the June 1996 report refers 
to a history of an injury to the left knee while playing 
football in the marines, the examiner's opinion only provided 
that there was a disability existing before the September 
1995 injury.  By contrast, the opinion related in the 
December 1999 progress note contemplates a link between the 
specific event of football in service and the present 
problems in both knees.  As such, this evidence is not 
cumulative or redundant of evidence in the file in December 
1996.  

The Board further finds that this new evidence is 
"material."  38 C.F.R. § 3.156.  VA denied service 
connection in December 1996 on the basis that the evidence 
did not show the claimed condition was related to service.  
Given that the newly associated evidence discussed above 
tends to show, at least in a way different from that shown 
previously, a connection between the veteran's knee problems 
and events that occurred during service, it bears directly 
and substantially on the specific matter under consideration.  
In short, the Board finds that the evidence is so significant 
that the claims cannot fairly be resolved without considering 
it.  The claims are therefore reopened.




ORDER

The application to reopen claims of service connection for 
right knee disability and left knee disability is granted.


REMAND

Having reopened the claims of service connection, the Board 
has determined that additional development is necessary 
before a decision on the merits can be rendered.  
Specifically, inasmuch as the December 1999 progress note 
suggests the present knee problems could be related to 
injuries resulting from playing football during service, but 
does not present a thorough examination or explain the 
rationale for reaching that conclusion, a VA examination 
addressing this matter is warranted.  In this regard, the 
Board notes that while the veteran has been provided two 
previous VA examinations, neither of them directly addressed 
the matter of a nexus to military service.  

Accordingly, this matter is REMANDED to accomplish the 
following actions:

1.  The veteran should be asked to 
identify all VA and non-VA health care 
providers who have provided treatment for 
knee problems since military service.  The 
RO should make efforts to obtain records 
from each health care provider the veteran 
identifies, unless the records are already 
part of the claims file.  

2.  After completing the above-requested 
development, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and etiology of the 
knee problems.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran, 
paying particular attention to the 
treatment records related to knee injuries 
after service, as well as the June 1996 
report from Newton Medical Group and the 
December 1999 progress note.  Thereafter, 
the examiner should conduct an examination 
designed to determine the nature of any 
existing knee disorders.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any existing knee disorder (right 
and/or left) is related to the veteran's 
military service, including his having 
played football during service.  An 
opinion should be provided as to each 
knee.  Send the claims folder to the 
examiner for review. 

3.  After completing the development 
requested above, the RO should again 
review the record, including any newly 
associated evidence.  If any additional 
development is warranted, that 
development should be accomplished.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the 
case should be returned to the Board.  (The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran's 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


